February 11, 2005


Mr. Anatole Robert Barnstone
Law Office of Anatole Barnstone
3660 Stone Ridge Road, Suite B-102
Austin, TX 78746-7760

Mr. D. Bradley Dickinson
Dickinson & Associates, P.C.
4849 Greenville Avenue, Suite 1520
Dallas, TX 75206
Mr. Glenn Sodd
Dawson & Sodd, P.C.
P. O. Box 837
Corsicana, TX 75151

RE:   Case Number:  03-0655
      Court of Appeals Number:  12-01-00258-CV
      Trial Court Number:  4209

Style:      MARY R. DILLARD, INDIVIDUALLY AND AS COMMUNITY SURVIVOR OF THE
      ESTATE OF KENNETH LEWIS DILLARD, DECEASED, AND MARY R. DILLARD, A/N/F
      FOR KIMBERLY DILLARD, A MINOR
      v.
      TEXAS ELECTRIC COOPERATIVE AND STEPHEN PAUL BUMSTEAD

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Janice     |
|   |Staples        |
|   |Ms. Cathy S.   |
|   |Lusk           |